DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is the Final Office Action in response to the Amendment filed on August 27, 2021, for Application, title: “Biometric Feature Database Establishing Method And Apparatus”.


Status of the Claims
Claims 1-20 were pending.  By the 08/27/2021 Response, claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-20 remain pending and have been examined.


Priority
The application was filed on 12/18/2019 and is a CON of 16/048,573, filed on 07/30/2018, and claims the priority of Foreign Application CHINA 201710637558.4 filed on 07/31/2017.  For the purpose of examination, the 07/31/2017 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements submitted on 07/21/2021 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Copies of the PTOL-1449 forms with the examiner’s initials are enclosed to this Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,789,593.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application recite substantially the same limitations as the claims of the Patent with minor variations that would have been obvious to one of ordinary skill in the art.  Both the present application and the Patent are directed to the field of constructing biometric feature database.  Both the present application and the Patent have the same Abstract and Summary.  Both the present application and the Patent have the same inventors and assignee.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-20 recite a method and a computer system along with the computer programmed instructions comprising a series of steps for establishing a biometric feature database as indicated by the title of the Application.  The claims are directed to a process and a computer system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 1 recites a computer-implemented method, comprising:
determining, for each of a plurality of different types of biometric identification, a frequency with which a type of biometric identification is successful in matching a corresponding biometric feature of a user that is associated with the type of biometric identification;
sorting, as sorted biometric features, corresponding biometric features according to the frequency with which the plurality of different types of biometric identification that are associated with the corresponding biometric features are successful in matching the corresponding biometric feature of the user, wherein the corresponding biometric features correspond to elements for biometric identification of one or more users;
storing, in a biometric feature database corresponding to a first merchant that is accessed when performing the different types of biometric identification, the sorted biometric features, wherein biometric features that are associated with types of biometric identification that have a higher frequency of successful matching are stored at earlier positions in the biometric feature database compared to biometric features that are associated with types of biometric information that have a lower frequency of successful matching; 
obtaining a verification code corresponding to the first merchant that is allocated to the user, wherein different verification codes are allocated to different users;
generating a hash value corresponding to the verification code by performing a hash function calculation on the verification code, wherein different biometric features are stored in different biometric feature databases based on a corresponding hash value;
identifying, as an identified biometric feature database, the biometric feature database corresponding to the first merchant based on the hash value corresponding to the verification code; and
performing biometric identification based on the identified biometric feature database and the sorted biometric features.
In summary, the claim recites a computer-implemented method for establishing a biometric database by determining and matching the biometric features to a corresponding biometric feature of a user in the database, sorting and storing the matched biometric features that have a higher frequency of successful matching at earlier positions in the database compared to the biometric features that have a lower and the biometric features are stored based on the corresponding hash value, identifying the biometric feature database corresponding to the first merchant based on the hash value, and performing biometric identification based on the identified biometric feature database and the sorted biometric features.
The claim describes a concept of establishing a biometric database by determining and matching the biometric features to a corresponding biometric feature of a user in the database, sorting and storing the matched biometric features in descending order so that the most frequently/recently matched biometric features are selected first in response to a request for performing the biometric identification.  The claim further recites steps for obtaining a verification code, generating a hash value to correspond a verification code and storing the biometric features based on the corresponding hash value, identifying and performing the biometric identification based on the identified biometric feature database and the sorted biometric features.
The claim steps of determining a frequency of the successful matched biometric features, sorting the successful matched biometric features, storing the successful matched biometric features in descending order, obtaining a verification code, generating a hash value and storing the biometric features based on the corresponding hash value, identifying the biometric feature database, and performing the biometric identification based on the sorted biometric features correspond to the concept of collecting information, analyzing it, and displaying certain results in the Electric Power Group
Further, the newly added limitation “generating a hash value corresponding to the verification code by performing a hash function calculation on the verification code, wherein different biometric features are stored in different biometric feature databases based on a corresponding hash value;” provides more details and instructions on the relationship between verification code and hash value.  This limitation further narrows the scope of the claim, but it does not change the 101 analysis.  As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.  Thus, the newly added limitations, either individually or in combination with others, do not integrate the claim into a practical application or add significantly more to the abstract idea. 
Thus, the claim is directed to processes of collecting and organizing information which is a mental process (i.e., an observation, evaluation, judgement, opinion).  The mere nominal recitation of the generic computer components, such as computers and computer memory devices (see Claims 8 and 15), do not take the claim out of the mental processes grouping.  The claim is merely for establishing a biometric feature database using a general computer system (see Applicant’s Publication, paragraph 2 “The present disclosure relates to the field of computer technologies, and in particular, to a biometric feature database constructing method and apparatus”).  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 8 recites a computer program and Claim 15 recites a computer system with comparable elements and limitations discussed in Claim 1.  Therefore, these claims are also directed to an abstract idea.
Step 2A Prong 2:
The claims include the additional elements, such as a computer system, memory devices, and programmed instructions, all are recited at a high level of generality.  Applicant’s Publication does not describe how these computer elements are different from the general computer components (see Publication, paragraphs 28, 63-70; Figures 2, and 4-5).  The additional computer components such as a computer system, memory devices, and programmed instructions, are all recited at a high level of generality and are merely invoked as tools to perform the determining, matching, sorting, storing, obtaining, generating and storing, identifying, and performing the biometric identification.  This is a merely implementing the abstract idea on a computer system and is not a practical application of the abstract idea.  
The claims as a whole merely describes how to generally apply the concept of matching the biometric features to a corresponding biometric feature of a user in a database, sorting and storing the matched biometric features in descending order so that the most frequently/recently matched biometric features are selected first in response to a request for performing biometric identification.  The claims further recite steps for obtaining a verification code, generating a hash value and storing the different biometric features, and performing the biometric identification based on the identified biometric feature database and the sorted biometric features.  The claim limitations are merely instructions to implement the abstract idea on a computer and require no more (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the method of managing and organizing the biometric features in a database by determining, matching, sorting, storing, obtaining, generating and storing, identifying, and performing the biometric identification in order to establish a biometric feature database.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The claims add more details to the business method, such as more details about the frequency is a mathematical function (Claims 2, 9, and 16), more details the sorting step comprising weighting summation on two frequencies (Claims 3, 10, and 17), more details about comparing, updating, and rearranging the biometric (Step 2B-No).
The focus of the claims is on establishing a biometric feature database using a computer system by determining, matching, sorting, storing, obtaining, generating and storing, identifying, and performing biometric identification.  The claims are not directed to a new computer system, a processor, a system memory, or a user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claimed invention is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.


Response to Arguments
Applicant's arguments filed 08/27, 2021 have been fully considered but they are not persuasive.

Double Patenting
Applicant argues that the present claims have been amended to distinguish from claims 1-20 of US Patent No. 10,789,593 and requests that the rejection be withdrawn.
The Examiner respectfully disagrees.  Although the present claims have been amended, both sets of the claims are still directed to the same or similar invention of constructing biometric feature database.  The present claims still recite substantially the same limitations as the claims of the Patent with minor variations that would have been obvious to one of ordinary skill in the art.  Therefore, Applicant’s arguments are not persuasive and the rejection is MAINTAINED.

Claim Rejections - 35 USC § 101
Applicant argues that the amended claim limitation “generating a hash value corresponding to the verification code by performing a hash function calculation on the verification code, wherein different biometric features are stored in different biometric feature databases based on a corresponding hash value;” integrates the claim into a practical application because the present application can avoid an error in recognizing similar but yet different faces and improve the accuracy of facial recognition payment (see paragraph quoted from page 11 of the Remarks below):
“The Present Application covers a practical application of facial recognition payment.  By storing different biometric features in different biometric feature databases based on its corresponding hash value, the Present Application can avoid an error in recognizing similar but yet different faces and improve the accuracy of facial recognition payment. This is further described in the Present Application in at least paragraph [0059] which states (emphasis added):”

The Examiner respectfully disagrees.  As explained in the rejection above, the newly amended claim limitation provides more details and instructions on the relationship between verification code and hash value.  This limitation further narrows the scope of the claim, but it does not change the 101 analysis.  As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.  Thus, the newly added limitations, either individually or in combination with others, do not integrate the claim into a practical application or add significantly more to the abstract idea.  
Applicant’s additional limitation “generating a hash value corresponding to the verification code by performing a hash function calculation on the verification code, wherein different biometric features are stored in different biometric feature databases based on a corresponding hash value;” (1) do not improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for the generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)-(c), (e)-(h).
Therefore, Applicant’s arguments are not persuasive and the rejection is MAINTAINED.

Claim Rejections - 35 USC § 103
An update prior art search did not identify any art that could be used, individually or to combine with others, to teach or suggest each and every claim limitations at this time.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner




/HAI TRAN/Primary Examiner, Art Unit 3697